DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Affidavit
The Affidavit under 37 CFR 1.132 filed 10/03/2022 is insufficient to overcome the rejection of claims 1-6, 8-9, 11-16, 18-19 based upon 35 U.S.C. 112(a) and 103 as set forth in the last Office action because: 
Based on argument #4, the affidavit argues that the ancient millstones are completely different. However, ancient millstones are not used to reject the claims.
Argument #5 states that the grooves have a width that is at least three times the width of the flat grinding surface of the protrusion members. Examiner notes that there is no support for such limitation in the specification. Applicant is incorrecting using the drawing to make the argument and examiner notes that the drawing is not indicated to be drawn to scale.
Argument #6 states that user would have to match the weight force of actually heavy stones or the rotational speed of a machine. Examiner respectfully disagrees. Takai uses the language “grindstones” to indicate elements 100 or 200, however the grindstones are made of a metal ([0044] last sentence) same as the applicant’s invention. Also, this is a piecemeal analysis of the references since Takai is only teaching the shape of the grinding grooves to the primary reference Edwards. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 1-6, 8-9, 16, 18-19 are objected to because of the following informalities:  
Claim 1 and 11 recites “a plurality of elongates grooves”, “a contiguous protruding structure”, “a plurality of elongated protrusion members”. Then recites again “a handheld manually operated insertable grinding member… comprising:” “a plurality of elongated grooves”, “a contiguous protruding structure”, “a plurality of elongated protrusion members”
Examiner notes that “elongates grooves” should be “elongated grooves”.
And second “a plurality of elongated grooves”, “a contiguous protruding structure”, “a plurality of elongated protrusion members” be called different from the first. For example, “a handheld manually operated insertable grinding member… comprising:” “a plurality of second elongated grooves”, “a second contiguous protruding structure”, “a plurality of second elongated protrusion members”. 
Changes should be made throughout the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 11 recites the limitation “wherein the groove width is at least three times greater than the elongated grinding surface width and wherein the groove depth is at least two times greater than the elongated grinding surface width” in second to the last phrase. The limitation above was not described in the specification. Applicant seems to base on the figures for this limitation, however, the figures are not drawn to scale. 
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment made to the claims would overcome the prior art rejection. Although examiner agrees that the amendment overcomes the prior art rejection since the art rejection is silent to “wherein the groove width is at least three times greater than the elongated grinding surface width and wherein the groove depth is at least two times greater than the elongated grinding surface width”, examiner notes that the limitation does not have support in applicant’s specification and therefore rejected under 35 U.S.C. 112 (a) new matter rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725